DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The European Opposition listed on the IDS filed 10/29/2020 cannot be considered because an English translation was not provided.
Response to Amendment
The amendments filed 10/30/2020 have been entered. Claims 1-13 are pending in the application. 
Response to Arguments
Applicant’s arguments filed 10/30/2020 have been fully considered.
In regards to the rejection of claim 1 under 35 U.S.C. 112(a) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 7, last para.) that the specification sufficiently describes the predefined spacing from the rolling gap where the additive lubricant is to be applied to increase adhesion of the additive lubricant to the surface of the material, and with 
In light of the arguments, and upon further review of the specification, it has been determined that the skilled artisan would be able to determine the predefined spacing with the knowledge that an appropriate amount of time would be required for adhesion of a lubricant to the surface of the rollable material to be increased and, therefore, the predefined spacing would have to set accordingly to allow for the appropriate amount of time. Therefore, said rejection has been withdrawn.
In regards to the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 8, para. 5) that the “applying an additive lubricant…ahead of the rolling gap in the rolling direction” is an accurate description as “Ahead is upstream of the contact zone, before reaching the contact zone”. Since that interpretation of ahead is consistent with what is set forth in the specification and drawings, “ahead of the rolling gap” will be interpreted as being upstream of the rolling gap. Therefore, said rejection has been withdrawn.
In regards to the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 8, para. 6) that it is clear that the phrase “cover the lubrication requirement” refers to satisfying the lubrication requirement, based on the context the term cover is being used in, and not to a physical coverage.
In response, this argument is deemed to be persuasive, therefore said rejection has been withdrawn.

In response, this argument is not persuasive. The clarity issue arises from the recitation “as compared to an application of the additive lubricant…directly ahead of the rolling gap” because no clear method step of applying the additive lubricant directly ahead of the rolling gap has been positively recited and thus no comparison can be made. Therefore, it is unclear if applicant intends for there to be a step of applying the additive lubricant directly ahead of the rolling gap.
In regards to the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 9, para. 4) that the term “"wherein" is effectively the word "comprising", followed by the claimed steps. Wherein here is not an intended result.”
In response, this argument is not persuasive. The limitation of the claim being referred to reads, “wherein the application spacing is dimensioned such that an adhesion of the additive lubricant on the contact surface is increased, for improving the lubricating effect of the additive lubricant in the contact zone as compared to an application of the additive lubricant to the contact surface directly ahead of the rolling gap”. Nowhere within said wherein clause can there be found any clear active method steps. As one example, the limitation recites “the application spacing is dimensioned” but there was never any active step of dimensioning the 
In regards to the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 10, ln. 3-6) that “Improving is a relative term. But when improving is used in a manner that tells one what is improved, even if it is described relatively, it tells you how it is changed from the previous condition. Here there is no description that does not tell you how it is better or different than before. An appropriate and patentable comparison has been made, therefore.”
In response, upon further consideration, it has been determined that the phrase “improving the lubricating effect” as claimed is not unclear, but is merely broad. Accordingly, the rejection is withdrawn.
In regards to the rejection of claim 1 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 10, para. 1) that “There is adequate support for "reducing the lubricant quantity". The claim earlier says: "introducing a coolant lubricant for lubricating the contact zone; determining a lubricant requirement of the contact zone". The claim ends with "reducing the coolant lubricant quantity introduced into the contact zone".”

In regards to the rejection of claim 3 under 35 U.S.C. 112(b) set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 10, last para.) that the claim is not worded awkwardly as the examiner stated in the rejection.
In response, this argument is not persuasive. Since the position of the examiner was not clear, a new explanation is presented to further clarify the examiner’s position. As currently amended, the claim recites “further comprising using at least one of a group comprising a rollable material speed…a compressive strength…and a viscosity…is used as at least one of process parameters for determining the lubrication requirement.” This implies that viscosity is not part of the Markush Group and that only the viscosity is being used as at least one of the process parameters, which begs the question, what are the items of the Markush Group being used as if only viscosity is used as at least one of the process parameters? It appears applicant is intending to recite ‘further comprising using at least one of a group comprising a rollable 
Examiner notes that applicant’s amendments filed 10/30/2020 did not alleviate all 35 U.S.C. 112 issues set forth in the Non-Final Office Action and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.
In regards to the rejection of claim 1 under 35 U.S.C. 103 set forth in the Non-Final Office Action, applicant argued (Remarks, pg. 13, para. 1) that “Neither cited reference suggests reducing cooling lubricant quantity when additive lubricants is applied. Nishiura just adds lubricant if the contact zone loses oil and goes dry.”
In response, the argument is deemed to be persuasive and, therefore, the rejection is withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly cited Hirai et al. (US 2020/0324327 A1), please see below for current rejections.
Claim Objections
Claim 10 is objected to because of the following informalities:
It appears the recitation “determining the lubrication requirement of the contact zone prior to the start of the method of rolling” should read ‘determining the lubrication requirement of the contact zone prior to the start of the step of rolling’. Reason being, the claims are drawn to a method of rolling and, therefore, cannot comprise a step that is to be performed before the method begins. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the recitations “the same cooling lubricant” (ln. 11) and “the cooling lubricant quantity” (ln. 17) lack clear antecedent basis in the claim, and it is unclear if “the cooling lubricant quantity” is referring to the “quantity of the same cooling lubricant”.
Further, the recitation “wherein the application spacing is dimensioned such that an adhesion of the additive lubricant on the contact surface is increased” renders the claim indefinite because the limitation recites “wherein the application spacing is dimensioned” but there was never any active step of dimensioning the application spacing. Applicant is respectfully reminded that a method claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. the limitations do not begin a step with ‘forming’ or some other word ending in ‘-ing’ that provides the active step. 
Furthermore, the recitation “as compared to an application of the additive lubricant…directly ahead of the rolling gap” renders the claim indefinite because no clear method step of applying the additive lubricant directly ahead of the rolling gap has been positively recited and thus no comparison can be made. Therefore, it is unclear if applicant intends for there to be a step of applying the additive lubricant directly ahead of the rolling gap.
Correction of the above listed issues is required.
Regarding claim 3: the claim recites “further comprising using at least one of a group comprising a rollable material speed…a compressive strength…and a viscosity of the cooling lubricant is used as at least one of process parameters for determining the lubrication requirement.” This implies that viscosity is not part of the Markush Group and that only the viscosity is being used as at least one of the process parameters, which begs the question, what are the items of the Markush Group being used as, or used to accomplish, if only viscosity is used as at least one of the process parameters?
It appears applicant may be intending to recite ‘further comprising using at least one of a group comprising a rollable material speed…a compressive strength…and a viscosity of the cooling lubricant as at least one of process parameters for determining the lubrication requirement.’ Therefore, it is unclear if viscosity is part of the Markush Group and, if it is not, 
Regarding claim 6: there is no antecedent basis in the claims for “the cooling lubricant used as the additive lubricant” since neither of claims 1 and 6 set forth that the additive lubricant is a cooling lubricant.
Regarding claim 8: there is no antecedent basis in the claims for “the step of applying the additive lubricant…uniformly”. It appears applicant is attempting to further define/limit the step of “applying an additive lubricant” of claim 1. Does applicant intend to claim, for example, ‘wherein the step of applying the additive lubricant comprises uniformly applying the additive lubricant to the contact surface of the rollable material’? 
Regarding claim 9: there is no antecedent basis in the claims for “the step of applying the additive lubricant…by an additional lubricating device”. It appears applicant is attempting to further define/limit the step of “applying an additive lubricant” of claim 1. Does applicant intend to claim, for example, ‘wherein the step of applying the additive lubricant comprises using an additional lubricating device’?
Regarding claim 10: the recitation “determining the lubrication requirement of the contact zone prior to” renders the claim indefinite because claim 1 already recites a step of “determining the lubrication requirement of the contact zone”. Thus, it is unclear if there are intended to be multiple steps of determining the lubrication requirement. Does applicant intend to claim, for example, ‘wherein the step of determining the lubrication requirement of the contact zone is performed prior to’?
Regarding claim 11: even though claim 1 provides antecedent basis for “the determining of the lubrication requirement of the contact zone”, there is no antecedent basis for “the determining of the lubrication requirement…while using a Stribeck diagram for a coefficient of friction”. It appears applicant is attempting to further define/limit the step of “determining a lubrication requirement” of claim 1. Does applicant intend to claim, for example, ‘wherein the step of determining the lubrication requirement of the contact zone comprises using a Stribeck diagram for establishing a coefficient of friction’?
Regarding claim 12: there is no antecedent basis in the claims for “the step of applying the additive lubricant to the two mutually opposite contact surfaces”. It appears applicant is attempting to further define/limit the step of “applying an additive lubricant” of claim 1. Does applicant intend to claim, for example, ‘wherein the step of applying the additive lubricant comprises applying the additive lubricant to the two mutually opposite contact surfaces’?
Regarding claim 13: there is no antecedent basis in the claims for “the step of applying mutually dissimilar additive lubricant quantities”. It appears applicant is attempting to further define/limit the step of “applying an additive lubricant” of claim 1. Does applicant intend to claim, for example, ‘wherein the step of applying the additive lubricant comprises applying mutually dissimilar additive lubricant quantities’?
________________________________________
Correction of all the above listed issues is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited Hirai et al. (US 2020/0324327 A1), hereinafter ‘Hirai’.
Regarding claim 1: Hirai discloses A method for rolling a rollable material (Title), comprising:
rolling the rollable material (1, fig. 1) in a rolling direction (“Travelling direction of steel sheet”, see fig. 1) and guiding the rollable material (1) through a rolling gap between two working rollers (2) of a roll stand (see fig. 1);
in a contact zone (the zone between rollers 2), in which a contact surface of the rollable material (1) contacts at least one of the working rollers (2), introducing (via spray header 3) a cooling lubricant for lubricating the contact zone on the rollable material (1) then at the contact zone (see fig. 1 and para. [0025]);
determining a lubrication requirement of the contact zone, wherein the lubrication requirement depends on at least one process parameter of the rolling process method ([0030], ln. 12-15; [0025], ln. 5-9; [0032]; coolant is applied as a lubricant in accordance with a lubrication requirement based on the process parameter of rolling rate);
applying an additive lubricant (via spray header 9) to the contact surface of the rollable material (1) ahead (“upstream”) of the rolling gap in the rolling direction at a predefined application spacing (L) from the rolling gap (gap between rollers 2) when a quantity of the same cooling lubricant that is currently introduced into the contact zone does not cover the only be applied when the lubrication requirement is not met by the lubricant being applied to the contact zone),
wherein the application spacing (L) is dimensioned such that an adhesion of the additive lubricant on the contact surface is increased, for improving the lubricating effect of the additive lubricant in the contact zone as compared to an application of the additive lubricant to the contact surface directly ahead of the rolling gap ([0005], ln. 13-23; [0026], ln. 7-13); and
reducing the cooling lubricant quantity introduced into the contact zone when additive lubricant is applied to the contact surface ([0030], additive lubricant—“high concentration coolant”—is applied all the time and, therefore, any reduction of the cooling lubricant—“low concentration lubricant”—can be considered as a reduction in the cooling lubricant quantity when the additive lubricant is applied).
Regarding claim 2, which depends on claim 1: Hirai discloses wherein the quantity of additive lubricant (“high concentration coolant”) applied to the contact surface of the rollable material is set to depend on the lubrication requirement determined for the contact zone ([0032] – [0034], note that the lubrication requirement is proportional to the rolling rate and, therefore, the amount of additive lubricant to be applied depends on the lubrication requirement).
Regarding claim 3, which depends on claim 1: the claim recites “further comprising using at least one of a group consisting of comprising a rollable material speed of the rollable material, a compressive strength of the rollable material, a roughness of the rollable material, a 
Hirai discloses using a rollable material speed (“rolling rate”) of the rollable material (1, fig. 1) for determining the lubrication requirement ([0034]; fig. 6).
Regarding claim 4, which depends on claim 3: Hirai discloses setting the cooling lubricant (“low concentration coolant”) quantity introduced (via sprayer head 3, fig. 1) into the contact zone (area between the rollers 2) to depend on the at least one process parameter (“rolling rate”) of the rolling process (see fig. 6; [0030], “jetting amount Q of the low concentration coolant is controlled in accordance with the rolling rate V”).
Regarding claim 5, which depends on claim 1: Hirai discloses wherein a pure lubricant is used as the additive lubricant ([0026], “high concentration coolant”). NOTE: the skilled artisan understands a pure lubricant to be a lubricant with a low water content and high rolling oil content, relative to other lubricants used in rolling processes.
Regarding claim 6, which depends on claim 1: Hirai discloses a lubricant emulsion ([0003], “cooling water [coolant] containing an emulsified rolling oil”) which has a higher lubricant proportion than the cooling lubricant used as the additive lubricant ([0017], the cooling lubricant—“low concentration coolant”—is “2-4 mass %” of the emulsified rolling oil, and the additive lubricant—“high concentration coolant”—is “10-15 mass %” of the emulsified rolling oil).
Regarding claim 7, which depends on claim 1: Hirai discloses wherein the step of applying the additive lubricant (“high concentration coolant”) to the rollable material comprises spraying the additive lubricant ([0026], “the spray header 9 for the high concentration coolant”).
Regarding claim 9, which depends on claim 1: Hirai discloses that the step of applying the additive lubricant (“high concentration coolant”) to the rolled rollable material (1, fig. 1) by an additional lubricating device (9) which is independent of a cooling lubricating device (3) for introducing the cooling lubricant (“low concentration coolant”) into the contact zone (area between the rollers 2) (see fig. 1; [0025] – [0026]).
Regarding claim 10, which depends on claim 1: the claim recites “further comprising determining the lubrication requirement of the contact zone prior to the start of the method of rolling process or during performance of the method of rolling”.
Hirai discloses that the amount of low concentration coolant applied to the contact zone ([0025], “low concentration coolant is jetted to a steel sheet surface from a spray header 3” to the contact zone located between the rollers 2; see fig. 1) is adjusted relative to changes in the rolling rate and, therefore, the lubrication requirement is determined during performance of the method of rolling ([0030], “jetting amount Q of the low concentration coolant is controlled in accordance with the rolling rate V”).
Regarding claim 12, which depends on claim 1: Hirai discloses wherein the rollable material (1, fig. 1) has two mutually opposite contact surfaces (top and bottom), and the method further comprises the step of applying the additive lubricant (“high concentration coolant”) to the two mutually opposite contact surfaces of the rollable material (see fig. 1, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of previously cited Krimpelstätter (US 2014/0238093 A1), hereinafter ‘Krimpelstätter’.
Regarding claim 8, which depends on claim 1: Hirai is silent regarding the step of applying the additive lubricant includes applying the additive lubricant to the contact surface of the rollable material uniformly across an entire rollable material width of the rollable material.
However, Krimpelstätter teaches a method of rolling (Abstract) wherein additive lubricant (“rolling oil”) is applied to the contact surface of the rollable material uniformly across an entire rollable material width of the rollable material in order to achieve a maximally uniform lubricating action while minimizing lubricant consumption ([0012]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirai such that the additive lubricant is applied to the contact surface uniformly across the entire width of the rollable material in order to achieve a maximally uniform lubricating action while minimizing lubricant consumption, as taught by Krimpelstätter ([0012]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of applicant-admitted prior art, hereinafter ‘AAPA’.
Regarding claim 11, which depends on claim 1: Hirai is silent regarding determining the lubrication requirement of the contact zone while using a Stribeck diagram for a coefficient of friction of the friction between the contact surface and the worker working roller in the contact zone, so as to depend on at least one process parameter.
However, AAPA teaches that it “is known” to use a Stribeck diagram for a coefficient of friction in the contact zone for determining a lubrication requirement (marked up Spec., pg. 20, para. 1, ln. 9-18, “In order for the lubrication requirement to be determined, for example a so-called Stribeck diagram for a friction coefficient of the friction between the contact surface 17, 18 and the worker working roller 9, 10 in the contact zone 15, 16 so as to depend on the process parameters is used, such as is known”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirai to include using a Stribeck diagram for determining a coefficient of friction in the contact zone, in order to determine the lubrication requirement, as applicant states is known (Spec., pg. 20, para. 1, ln. 9-18).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of previously cited Pawelski et al. (US 2009/0282884 A1), hereinafter ‘Pawelski’.
Regarding claim 13, which depends on claim 12: Hirai is silent regarding the step of applying the additive lubricant comprising applying mutually dissimilar additive lubricant quantities of the additive lubricant to the two contact surfaces of the rolled rollable material.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirai such that mutually dissimilar quantities of the additive lubricant is applied to the two contact surfaces, so that only as much additive lubricant is applied as is needed, as taught by Pawelski.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725